DECISION OF DISMISSAL
A case management conference was held October 14, 2008. Tomoko U. Holder participated on her own behalf. Jack W. Graff and Parker Van Slyke appeared for Defendant. Subsequently, written submissions were filed; the record closed December 17, 2008
                           I. STATEMENT OF FACTS
The subject property, identified as Account R2017874, is a single-family residence located in Beaverton, Oregon. For the 2007-08 tax year, Plaintiff appealed to the Washington County Board of Property Tax Appeals. The real market value (RMV) for the property was reduced from $730,600 to $677,155. The maximum assessed value (MAV) was sustained at $576,620. Plaintiff remains focused on the increase in her tax bill through the years. Defendant explained that was due, in part, to "[t]wo new bond measures and one local option levy [that] were approved by voters for 2007." (Def's Ltr at 2, Nov 18, 2008.)
During the case management conference, Plaintiff said she was seeking a decrease of $50,000 in RMV. Despite requests for additional information from Defendant and from the court, 1 Plaintiff did not supply further details to support her request for that RMV decrease. *Page 2 
                                II. ANALYSIS
Plaintiff seeks a reduction in the RMV from $677,155 to $627,155. Even if she were to receive such relief, the revised total would remain above the Defendant's record assessed value of $576,620. As such, no tax change would occur and there would be no refund. Therefore, there is no real tax impact to the dispute; Plaintiff is not aggrieved.
So long as the property's maximum assessed value is less than its real market value, the taxpayer is not aggrieved within the meaning of ORS305.275 (2007). Parks Westsac L.L.C. v. Dept. of Rev., 15 OTR 50 (1999). Since there is no aggrievement, the case must be dismissed.
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this _____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February5, 2009. The Court filed and entered this document on February 5,2009.
1 See Journal Entry dated October 17, 2008. *Page 1